 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to James Richard (Dick) Boyer immediate and full reinstate-ment to his former or substantially equivalent position without prejudice toany seniority or other rights and privileges previously enjoyed, and will makehim whole for any loss of pay he may have suffered as a result of the dis-crimination against him.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist any labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities except to the extent that such right maybe affected by an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8(a)(3) of the Act.WE WILL NOT discriminate in regard to the hire or tenure of employment orany term or condition of employment of any employee because of membershipin or activities on behalf of any such organization or because he has engaged inconcerted activities for the mutual aid or protection of the employees.GUERNSEY-MUSKINGUM ELECTRICCOOPERATIVE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.International Longshoremen's and Warehousemen's Union, Local8; International Longshoremen's and Warehousemen's Union,Local 92;and International Longshoremen's and Warehouse-men'sUnionandGeneral Ore, Inc.CaseNo. 36-CD-18.August 20, 1959DECISION AND DETERMINATION OF DISPUTEThis proceeding arises under Section 10(k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in anunfair labor practice within the meaning of paragraph (4) (D) ofSection 8 (b), the Board is empowered and directed to hear and deter-mine the dispute out of which such unfair labor practice shall havearisen . . . ."On October 29, 1958, Sam F. Speerstra, as secretary of General Ore,Inc., filed with the Regional Director for the Nineteenth Region acharge alleging that International Longshoremen's and Warehouse-men's Union, Local 8; International Longshoremen's and Warehouse-men's Union, Local 92; and International Longshoremen's and Ware-housemen's Union, herein called the Longshoremen, violated Section8(b) (4) (D) of the Act by inducing and encouraging the employeesof the Company and other employers to engage in concerted refusalin the course of their employment to use, process, transport, or other-wise to handle or work on any goods or perform any services with theobject of forcing or requiring the Company to assign the work of124 NLRB No. 42.1 INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION627handling and unloading ships to members of the Longshoremen'sInternational and its locals rather than to the Company's employees.'Thereafter, the Regional Director investigated the charge filed bythe Company and, having found reasonable cause to believe that theLongshoremen was engaging in unfair labor practices within themeaning of Section 8(b) (4) (A) and (D), on November 21, 1958, peti-tioned the United States District Court for the State of Oregon foran injunction under Section 10(1) of the Act.After various post-ponements requested by the parties, the hearing on the petition andthe Longshoremen's answer was held on February 14 through March 1;and on March 17, 1959, the said court issued an order granting atemporary injunction restraining the Longshoremen and each of themfrom picketing at or in the vicinity of the unloading installation ofthe Company or engaging in any other form of inducement of em-ployees to cease handling goods or to perform services, where the ob-ject thereof is (a) to force or require the Company to join PacificMaritime Association or any other employer organization, or (b) toforce or require the Company to assign the work of unloading theore-bearing vessels to longshoremen who are members of, or repre-sented by, the Longshoremen, rather than to the employees of theCompany who are not members of the Longshoremen.Pursuant to Section 10 (k) of the Act and Sections 102.79 and 102.80of Board's Rules and Regulations, Series 7, the Regional Director onFebruary 9, 1959, served upon the parties a notice of hearing to beheld on March 17, which later at the request of the parties was re-scheduled for March 31, 1959.The hearing was held on that datebefore Charles Y. Latimer, hearing officer.All parties appeared atthe hearing and were afforded full opportunity to be heard and, exceptas otherwise indicated, to examine and cross-examine witnesses, and toadduce evidence bearing on the issues.The hearing officer denied the motion by the Longshoremen to admitin evidence for the limited purpose of disqualifying the hearing officerthe entire record in the Board proceeding, Case No. 36-CC-59, in.volving the charge of a violation by the Longshoremen of Section8(b) (4) (A) of the Act,2 and the entire record in Civil Action forinjunction No. 10086 in the United States District Court for the Stateof Oregon.Upon the motion by the Company, the records in theabove proceedings, including the transcripts and the exhibits, were' General Ore also filed on October 27,1958, with the Regional Director for the Nine-teenth Region a charge alleging that the Longshoremenviolated Section 8(b) (4) (A) ofthe Act.2 Case No.36-CC-59 was heard before Trial ExaminerHoward Myerson March 10, 1959.At that bearing the parties by stipulation agreed toreceivein evidence the entire recordin Civil Action No. 10086 in the United States District Court for the State of Oregon.with full force and effect,as if the witnesses who appearedin that proceedingwere allsworn and testified in this action:and that any party could recall the same witnesses or'any other witnesses to give testimony for any purpose. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen, over the objection of the Longshoremen, admitted in evidenceforallpurposes.At the hearing the Longshoremen moved to disqualify the hearingofficer on the ground that he is the same person who was an attorneyfor the General Counsel in Case No. 36-CC-59 and one of the attorneysfor the Board in Civil Action No. 10086, both of which proceedingsarose out of the same facts as the instant case, and that the combina-tion in one person of the prosecuting functions with his functions asthe hearing officer is inconsistent with the requirements of a fair hear-ing and deprives the Longshoremen of due process of law. The Long-shoremen contends that because of the hearing officer's participationin the prior proceedings involving the same parties, he would be un-able to make an impartial analysis of the issues and the evidence inthis case for the Board, as required by Sections 101.30 of the Board'sStatements of Procedure and 102.66 of the Board's Rules and Regula-tions, Series 7.This motion was denied by the hearing officer, andthe issue is now before us on the Longshoremen's motion to reopen therecord and to disqualify the hearing officer, and for other relief.'It is well established that Section 8 of the Administrative Pro-cedure Act, which provides for the issuance of the initial decision bythe hearing officer, does not apply to a proceeding under Section10(k).Under Section 101.30 of the Statements of Procedure andSection 102.80 of the Board's Rules and Regulations, Series 7, thehearing under Section 10(k) is nonadversary in character and, ac-cording to the procedure adopted therefor, conducted in the same wayas a hearing in a representation proceeding.The Board adopted suchprocedure because the decision under Section 10(k) is a preliminaryadministrative determination made for the purpose of attempting toresolve a dispute within the meaning of that section.The unfairlabor practice itself is litigated at a subsequent hearing before a TrialExaminer if the the dispute remains unresolved. It is to the sub-sequent adversary proceeding, which leads to a final Board determina-tion, that Section 8 of the Administrative Procedure Act applies 48At the hearing,the Longshoremen also moved that the hearing officer make himselfavailable as a witness in support of their motion to disqualify the hearing officer.Thismotion was denied by the hearing officer on the ground that,under Section 102.95 ofBoard'sRules and Regulations,he is precluded from appearing as a witness in this pro-ceeding without permission of the Board.The Longshoremen then made an offer of proofthat,if the hearing officer were called as a witness to testify,he would testify that hewas the attorney for the Petitioner in Civil Action No. 10086, and that he prosecuted thataction on behalf of the Petitioner therein and against the Longshoremen;and that hewould further testify that he was the attorney for the General Counsel in Case No.36-CC-59 and that he prosecuted that action on behalf of the General Counsel, whichproceedings arose out of the same facts and transactions as are involved in the instantProceeding.This offer of proof was likewise denied by the hearing officer on the groundthat the Board would take judicial notice that he has participated in those proceedings.The hearing officer's rulings on the above motions are hereby affirmed.4National Union of Marine Cooks, et at. (Irwin-LyonsLumber Company),83 NLRB341 ;Local No. 27, International Typographical Union(Heiter-Starke Printing Co., Inc.),121 NLRB 1013. INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION629The primary function of the hearing officer, who is acting under thedelegation of authority from the Board, in a nonadversary proceed-ing is to insure that the record contains a full statement of pertinentfacts as may be necessary for the determination of the dispute by theBoard.The hearing officer makes no recommendations in regard tothe resolution of the dispute.While we think it better practice notto assign a Board agent who has previously engaged in the perform-ance of investigative and prosecuting functions for the Agency to actas a hearing officer in the same or in a related case, we find that theLongshoremen in the instant case was not prejudiced by such assign-ment.The Longshoremen does not allege that it was denied the op-portunity to present evidence in support of its contentions, or that itwas prejudiced in any other manner by the conduct of the hearingofficer .5The Longshoremen, however, argues that because of his participa-tion in previous adversary proceedings in related cases, the hearingofficer would not be able to make an impartial analysis of the issuesand the evidence in this case.However, a hearing officer's report ina 10(k) proceeding, as in all representation cases, is in the nature ofan interoffice memo and is part of the Board's confidential files.Asmentioned before, a hearing officer's report contains no recommenda-tions as to the disposition of the issues, nor is it intended to dispensewith the independent review by the Board of all the evidence admittedat the hearing, or with the determination by the Board of all theissues raised by the parties at the hearing and in their briefs to theBoard.Under Sections 9 (c) and 10 (k) of the Act, no such respon-sibility is imposed upon the hearing officer, but it is laid upon theBoard.Accordingly, we find no merit in the Longshoremen's conten-tion that the hearing officer's report could prejudice its case.For theabove reasons, we also affirm the hearing officer's refusal to make avail-able to the parties his analysis of the record.'The Longshoremen further contends that the Board's agents vio-lated the Board's own Rules and Regulations providing for priorityin the processing of this case, and that the delay caused thereby wasprejudicial to the Longshoremen.We find no merit in this con-tention.The charge in this case, alleging violations of Section8(b) (4) (A) and (D), was filed on October 29, 1958. Following an5Local No. 27, International Typographical Union (Reiter-Starke Printing Co., Inc.),supra;where the charged parties sought to disqualify the hearing officer on the groundthat he as an agent of the General Counsel had passed upon and authorized the petitionfor injunction in a civil action, in which he alleged that the charge was true. Of.Radioand Televisions Broadcast Engineers Union, etc. (Columbia Broadcasting System, Inc.),103 NLRB 1256;Local Union No. 48, Sheet Metal Workers etc. (Acousti Engineering ofAlabama, Inc.),119 NLRB 157;Local 450, International Union of OperatingEngineers(Sline IndustrialPainters),119 NLRB 1725.e J. I. Case Company,80 NLRB 217;P. R. Mallory & Co., Inc.,89 NLRB962;Kearney& TreckerCorporation,101 NLRB 1577, 159'4,enforcement denied on other grounds210 F. 2d 852 (C.A. 7). 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvestigation of the charge, the Regional Director, on November 21,1958, applied to the district court for an injunction and obtained anorder to show cause returnable a few days later. Thereafter, at therequest of the parties, the trial of the injunction proceeding was fromtime to time continued until February 24, 1959, thus giving the partiesan opportunity to settle out of court the numerous actions, cross-actions, suits, and proceedings which arose out of the.same dispute.For the same reason, the Board's agents, aware of the parties' ef-forts to settle their dispute by a voluntary agreement, did not issuethe notice of hearing in the instant case until February 9, 1959, whichhearing was then at the request- of the Company rescheduled forMarch 31, 1959. In these circumstances and inasmuch as it is im-plicit in a proceeding under Section 10(k) that the Board shall en-courage a voluntary settlement of jurisdictional disputes, we find thatthe Longshoremen's contention that the Board was dilatory in process-ing this case is without merit.The rulings of the hearing officer made at the hearing are free fromprejudicial error and are hereby affirmed.The Longshoremen's mo-t-on to reopen the record and for the permission for the Board agentto testify and produce evidence, and to disqualify the hearing officer,and for other relief, is hereby denied.The Company and the Longshoremen filed briefs with the Board.Upon the entire record in the case, the Board' makes the following:FINDINGS OF FACT.I.THE BUSINESS OF THE EMPLOYERGeneral Ore, Inc., is an Oregon corporation engaged at the Port ofPortland in the operation of a bulk unloading facility. It is anaffiliate of Harvey Aluminum, Incorporated, a California corpora-tion engaged in the business of manufacturing aluminum and alumi-num products.The two companies are commonly owned, controlled,and supervised, and are parts of the same integrated enterprise.General Ore 8 was created for the purpose of servicing the operationsofHarvey Alumiuunl by unloading vessels carrying alumina. orefrom Japan and loading the same upon railroad freight cars for trans-shipment to the Harvey Aluminum plant at The Dalles, Oregon.During the past year the materials shipped by Harvey Aluminumoutside the State of Oregon were valued at in excess of $1,000,000.SinceMay 1, 1958, Harvey Aluminum purchased from outside theUnited States alumina ore valued at in. excess of $1,000,000. Since.7 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Rodgers; Bean, and Fanning]..8 Prior -to the -formation on or about July 30,- 1958, of General Ore, Inc.;the unloadingfacilitywas in charge of its predecessor, General Ore & Chemical Corporation,also anaffiliate of Harvey Aluminum. INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION631August 1, 1958, Harvey Aluminum paid to General Ore $52,000 forservices and over $100,000 for ocean freight. In view of the fore-going facts we find that General Ore is engaged in commerce withinthe meaning of the Act and that it will effectuate the policies of theAct to assert jurisdiction.H. THE LABOR ORGANIZATIONS INVOLVEDLocal 8, International Longshoremen's and Warehousemen's Union;Local 92; International Longshoremen's and Warehousemen's Union;and International Longshoremen's and Warehousemen's Union arelabor organizations within the meaning of the Act.III.THE DISPUTEIn April 1958, Harvey Aluminum, Inc., retained The WillametteTug and Barge Company, herein called Willamette, to conduct so-called test runs for the purpose of determining the adequacy of theunloading installation then being constructed byWillamette forHarvey Aluminum and General Ore & Chemical Corporation. OnMay 1 Willamette arranged a meeting with the representatives of theLongshoremen.Among those present at this meeting were : Inter-national representative, ILWTJ, James Fantz; secretary-treasurer ofLocal 8, Anderson; chairman of industrial labor relations committeeof Local 8, Gordon Mays; representative of Willamette, Rossiter;representatives of General Ore & Chemical Corporation, Glenn andLinton, and others.'Rossiter informed those present that Willamettehad been retained by Harvey Aluminum to operate the unloadingfacility for two or three test shipments of ore, that longshoremenwould be asked to do the unloading, and that Willamette wished tobe certain that no jurisdictional problems would arise.Fantz andAnderson agreed to cooperate, but pointed out that the employmentof longshoremen required membership in Pacific Maritime Associa-tion and that Willamette was not a member of that organization. Itwas Fantz who then stated that Willamette should work with a steve-doring company which, as a member of Pacific Maritime Association,could hire longshoremen for the job.At this time Rossiter also toldthose present that Willamette was in no position to make any com-mitments with respect to the use of longshoremen after the completionof the test runs.Fantz in turn stated that after the test runs wereover, the Longshoremen would claim complete jurisdiction over allof the work of unloading, including the shipboard work, the bargeoperation, the railcar loading operation, etc.The parties. met next on May 2. In addition to those present atthe meeting the day before, there were also present the representa-9Albert Hinz,director of industrial relations for Harvey Aluminum,who was to bepresent at the meeting as an observer for the company,did not arrive until after theofficial meeting was over, but in time to be introduced by Rossiter to Fantz and Anderson. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDtives of Portland Stevedoring Company, secretary of Pacific Mari-time Association, R. 0. Hoge, and an observer for Harvey Aluminum,Hinz.Rossiter stated that in accordance with 'Fantz' suggestion,Willamette had retained the services of the Portland StevedoringCompany, a member of Pacific Maritime Association, to handle theunloading of the first test ship due to arrive soon, and that the steve-doring company had worked out a manning scale for the first opera-tion.After some discussion, the parties agreed to accept this man-ning scale.Rossiter again stated that they would have to work on aship-to-ship basis and thatWillamette could not make any commit-ments which would bind Harvey Aluminum after the completion ofthe test runs.The first test ship SSBurnabyarrived at Portland on May 3 andwas unloaded in accordance with the arrangement reached the daybefore.As the second test ship was due within a few days, anothermeeting was held on May 16 to work out the manning 'scale for theunloading of that ship.All those present at the May 2 meeting werethere.After some discussion the parties agreed'to continue the formerarrangement with respect to the unloading of the second test ship,SSLake Atlin.Rossiter's request that the same arrangement applyto the unloading of the third ship was refused by the Longshoremen.Speaking for them, Gordon Mays, chairman of the industrial laborrelations committee of Local 8, stated that, as the third ship wouldbring a full load, the Longshoremen would insist on a meeting towork out an arrangement well in advance of the arrival of the thirdship, and also that the Longshoremen would insist on jurisdiction overall the jobs in connection with the unloading.Representative ofLocal 8, Smith, added, in the presence of Fantz and Anderson, thatunless they had complete jurisdiction, the third ship would not beunloaded.At the conclusion of the meeting it was agreed that anothermeeting would be held in advance of the arrival of the third ship toset up a permanent manning scale for future operations.Upon the completion of the unloading of each of the two test ships,Portland Stevedoring Company billed Willamette for its services,and Willamette in turn billed Harvey Aluminum for money Willa-mette paid to Portland for longshore labor.As a member of PacificMaritime Association, Portland Stevedoring Company was bound tohire longshoremen only through the hiring hall maintained jointly bythe Association and Local 8, and to pay wages to the Longshoremenso hired through the consolidated pay system; under which all steve-doring companies, members of the Association, sent their payrolls,with checks to cover, to the Association.10The Association consoli-10 There are only 10 stevedoring companies,members of Pacific Maritime Association,who can employ longshoremen through such hiring hall and pay for longshore labor throughthe consolidated pay service.Other members of the Association must avail themselvesof the services of one of these stevedoring companies whenever they need longshore laborto be done. INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION633dates all these payrolls each week and then issues to each individuallongshoreman one paycheck to cover his work during the week for allemployers.The moneys paid to the Association cover wages dueas well as fringe benefits such as vacations, welfare insurance, oldage benefits, etc., which are credited to individual accounts oflongshoremen."The third ship withalumina orewas expected to arrive early inAugust.With this in mind, secretary of Local 8, Anderson, wrote tosecretary of Pacific Maritime Association, Hoge, suggesting a meet-ing of all parties concerned to reach an agreement with respect to theunloading of that ship. Informed of this request, Lawrence Harveyof Harvey Aluminum wrote to Hoge that, as the two test runs werenot sufficient to ascertain the adequacy of the unloading installation,they would have to have three or four more experimental runs.Ameeting with respect to the unloading of the third ship was held onJuly 25.The Longshoremen was represented at this meeting byFantz, Anderson, and others.Harvey Aluminum was represented byHinz.Also present was secretary of the Association, Hoge.Hinzsaid that he was presentas anobserver to report back to his prin-cipals.Fantz said that the next ship would not be unloaded unlessthere was a contract with the Longshoremen covering every opera-tion.After Hinz replied that he would report back to his principals,Anderson suggested that another meeting be arranged with the in-dustrial labor relations committee of Local 8 immediately, as withouta contract there would be no unloading at the docks at Portland.Hinz inquired if his company could hire longshoremen directly.Fantz replied "No," that it would have either to join Pacific MaritimeAssociation, or to hire longshoremen through a stevedoring companythat was a member of that Association. The parties then agreed thatthey would meet again on July 30 together with the committee ofLocal 8 to discuss a possible contract.On July 30 representatives of Harvey Aluminum, Hinz and Elliott,met with the committee of Local 8.Mays, chairman of the committee,opened the discussion stating that Local 8 did not as yet have a con-tract for unloading the third ship, and that the ship could not beunloaded unless there was such a contract.Hinz observed that theSteelworkers union had a better claim on the ship as the only aluminaunloading in North America was being done by that union.Maysreplied that Local 8 would not allow the Steelworkers or any otherunion on the docks in Portland, that all work on the docks belongedto the Longshoremen.Hinz also said that it would be difficult forhis company to enter into a contract with the Longshoremen as then Nonmember employers of Pacific Maritime Association may also use the services ofPacific Maritime Association,provided they have contracts with the Longshoremen,depositsuch contracts with the Association,and agree to use the consolidated pay system.Nonmembers pay certain fees for the use of the services of the Association. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDLongshoremen did not represent any of the company's employees-Anderson, who at this point joined the meeting, told Hinz that theymust definitely get together to discuss the contract and that other-wise the third ship would not be unloaded.Hinz promised to reportback to his principals.On August 4, International Representative Fantz called Hinz atThe Dalles to inquire if he had anything new to report.Hinz re-plied in the negative, whereupon Fantz observed that the third shipwas coming the next day, and that he ought to realize that withoutusing longshoremen the ship could not be unloaded. Fantz concludedthis conversation by stating that if Hinz learned anything new heshould communicate with Gordon Mays at the Longshoremen's office.On July 31, General Ore, which was organized a few days before,took over the unloading installation from General Ore & ChemicalCorporation, and immediately notified Willamette that it no longerrequired its services for unloading the ships to arrive with aluminumore.On August 1, General Ore also appointed its engineer, Caldwell,to be in charge of its unloading operations and instructed him to hirethe personnel that would be required for unloading of the third ship.By August 5, when the third ship, SSLake Pennast,had arrived,.General Ore had in its employ some 35 employees available for un-loading operations.SSLake Pennastarrived on August 5. The unloading of the shipwith General Ore's own employees was immediately begun and com-pleted on August 14. On August 12, while the ship was being un-loaded, shoreside and shipside picketing of the unloading installa-tion began with the picket signs reading as follows: "General OreUnfair to ILWU Local 8" and "General Ore Unfair to ILWULocal 92."The next ship, SSDarby,arrived on September 20 andwas likewise unloaded by General Ore's employees.Before the dis-trict court had issued its injunction in March 1959, five more shipswith the alumina ore arrived at Portland, all of which were un-loaded by General Ore's employees.At all times during this period,General Ore employed not less than 12 employees on a permanentbasis.With the arrival of each new ship the number of employeeswould be increased by additional hirings to about 40.All of thesemen were paid by General Ore's payroll checks.It has been stipulated by the parties that the shore picketing of theGeneral Ore's installation by Local 8 began in the early part of Augustand continued without interruption up to the issuance of injunctionon March 17, 1959, except for 2 days, September 21 and 22, when suchpicketing was conducted by Local 92. Shipside picketing of the sameinstallation continued until November 26, 1958, when the partiesagreed to discontinue this type of picketing pending the suit for in-junction in Civil Action No. 10086. In the course of the picketing, INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION635the pickets distributed circulars stating that "Harvey Aluminum andGeneral Ore are on the UNFAIR LIST of the AFL-CIO BuildingTrades" and that "In violation of the contract, Harvey now replacedregular local longshoremen with OUTSIDE Non-Union persons."As a consequence of the picketing, employees of Columbia RiverPaving Co., California Bag and Metal Co., J. E. Hazeltine & Co.,Shave Transportation Co., Inland Navigation Co., Nisshum Steam-ship Co., and Air Reduction Corporation, have refused to cross thepicket lines or perform services at or near the picketed dock, and haverefused to berth the ore-hearing vessels on arrival.It has been testified that International Representative Fantz wasseen on several occasions near the picket line at the entrance to thedock area, and that Gordon Mays of Local 8 was likewise seen atvarious times near the picket line.Contentions of the PartiesGeneral Ore contends that the record establishes that the Long-shoremen violated Section 8(b) (4) (D) of the Act.The Longshoremen contends that the record does not show that ithas made a demand for work assignments, and that the only findingwhich the record will support is that it has been seeking to compelGeneral Ore, as it had agreed to do, to meet and negotiate with theLongshoremen concerning a manning scale and a wage scale to bepaid to employees who perform longshore labor on the Portlandwaterfront; and that it was the rejection of this demand by GeneralOre and Harvey Aluminum which caused the Longshoremen to estab-lish and maintain the picket line until it was enjoined from so doingby order of the district court. In support of its contention it citesHull v. Wire Weavers Association,159 F. Supp. 425, holding that theeconomic interest of a union in preserving wage rates and workingstandards justified the picketing for recognition so that it might bar-gain concerning these matters; andDrivers, Chauffeurs and HelpersLocal Union No. 639 etc. v. N.L.R.B. (Curtis Bros. Inc.),Novem-ber 26, 1958, 43 LRRM 2156 (C.A., D.C.), holding that peacefulpicketing for recognition by a minority union is not prohibited bySection 8(b) (1) (A) of the Act.The Longshoremen's International further argues that the recordfailed to establish the liability of the International for the unfairlabor practices alleged. It contends that its local unions are autono-mous bodies and that the International may not be held liable for theconduct of the locals merely because of the locals' affiliation with theInternational ; and, in the absence of proof that Fantz has inducedand encouraged employees to engage in picketing for a prohibitedobjective, and that such conduct has been authorized or ratified bythe International, it may not be imputed to the International. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDApplicability of the StatuteIn a proceeding under Section 10 (k) of the Act, the Board is merelyrequired to find that there is reasonable cause to believe that Section8(b) (4) (D)has been violated before proceeding with the determina-tion of the dispute out of which the alleged unfair labor practiceshave arisen.For Section 10(k) to be applicable in this case, twopropositions must be established:(1) the responsibility of one ormore of the unions for the picketing,and (2)the existence of theproscribed object behind such picketing.1.Responsibility of the Longshoremen's InternationalThe record clearly establishes,and no question has been raised, asto the responsibility of Local 8 and Local 92 for the picketing.As indicated above, however, the International contends that it isin no way responsible for the alleged unfair labor practices of Locals8 and 92, as well as for the activities of James A. Fantz.However,Fantz testified without contradiction that at thetimes material hereinliewas employed on a full-time basis by the International as inter-national representative in the States of Oregon and Washington.Hefurther testified that: It is part of his job as international representa-tive to lend support and assistance in collective-bargainingnegotia-tions to affiliated locals; as an observer,he attends meetings of suchlocals with employers held for the purpose of interpretation of theircontracts and adjustment of grievances and giveshis advice undersuch contracts;in 1958 he attended the Longshoremen's negotiationswith Pacific Maritime Association for a new agreement and in con-nection therewith made a report to the president of the International;he discussed with the representatives of Pacific Maritime Associationvariousmatters in controversy and grievances arising under theInternational's contract with that Association; and he is in chargeof organizational activities of the International in the area and re-ports on such activities to its first vice president.It is in his capacityas international representative that Fantz attended various meetingswith General Ore and Harvey Aluminum representatives at whichthe arrangements for the unloading of the first two test ships werediscussed and warnedthem that,unless there was a contract, therewould be no unloading of the third ship. At no time did he qualifyhis representative status at such meetings by a statement that he wasacting merely in the capacity of an observer for the International orat his own initiative rather than the representative of the Inter-national.Indeed, Fantz was introduced and was described in theminutes of the meetings held on May 2 and May 16 as internationalrepresentativeof ILWTT, and althoughin the possession of suchminutes he made no attempt to correct this designation. INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION637In view of the foregoing evidence, and upon the entire record, weare satisfied that there is reasonable cause to believe that InternationalRepresentative Fant.z was a duly appointed agent of the International,that he has engaged in the activities described herein in his representa-tive capacity and within the scope of such authority, and that hisconduct therefore can be properly imputed to the International.Weare further satisfied that by Fantz' conduct described herein, particu-larly his participation in the meetings with General Ore and HarveyAluminum representatives, his insistence upon the immediate execu-tion of a contract as a condition for unloading of the third and sub-sequent ships, and his failure to disavow the picketing of GeneralOre's installation for a proscribed objective, the International placeditself in the position of a cosponsor of the picketing herein. Suchcosponsorship carries with it the responsibility of a joint participantin a common enterprise for the acts performed in furtherance of theenterprise by the other participant of the enterprise.Therefore,although the evidence does not show that the International directlyparticipated in forming and maintaining the picket line, we find thatbecause of its participation in a common enterprise with Locals 8 and92, the International became responsible for the picketing by Locals 8and 92.122.The proscribed objectThus, the only issue remaining is whether the picketing establishedand maintained by the Longshoremen was for the prohibited objectiveof forcing or requiring General Ore to assign the work of unloading tolongshoremen, members of or represented by the Longshoremen, ratherthan to its own employees.The Longshoremen takes the positionthat the most the Board can find on this record is that the Long-shoremen sought to compel General Ore to meet and negotiate withit concerning the manning scale and wage scale to be applied to theunloading of ships consigned to the Company ; and that it was therejection of this demand by General Ore which caused the Long-shoremen to establish and maintain the picket line.The Longshore-men's contention, however, is not borne out by the record.The recordshows that during the negotiations for the unloading of the test ships,,the Longshoremen made it clear that the work of unloading the testships as well as the ships that would arrive afer the completion of thetest runs was within the jurisdiction of the Longshoremen, and that,,unless an agreement was reached, there would be no unloading of suchships in Portland.The Longshoremen took a similar position in theirnegotiations after the completion of the test runs.At the July 2512 Alexander-Stafford Corporation,118 NLRB79;United Brotherhood of Carpenters 6Joiners Local Union No.978(Markwell & Hartz Contractors),120 NLRB 610;Local 562,United Association of Jonrneyunen and Apprentices of the Plumbing and Pipe FittingIndustry etc. (Northwest Heating Company),107 NLRB 542. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDconference relating to the unloading of the third ship scheduled toarrive within a few days, International Representative Fantz statedtoHinz that the third ship would not be unloaded unless there wasa contract with the Longshoremen covering every phase of unloading.As Hinz was present at the meeting as an observer for the Companyand could not enter into any binding agreement, secretary of Local 8,Anderson, urged him to obtain the necessary authority from his prin-cipals, reiterating the demand for a contract as a condition of un-loading.Without a contract, Anderson stated, there would be nounloading at the docks of Portland.A similar warning was also given at the conference held on July 30,at which chairman of the industrial and labor relations committeeof Local 8, Gordon Mays, told the employer representative, Hinz, thatthe Longshoremen would not permit the Steelworkers or any otherunion to work at the docks of Portland, that all work on the docksof Portland belonged to the Longshoremen, and that, unless therewas a contract, the third ship would not be unloaded.As Hinz againstated that he was present at the meeting only as an observer to reportback to his principal, secretary of Local 8, Anderson, suggested an-other meeting to be held soon; otherwise, the third ship would not beunloaded.On August 4, the eve of the arrival of the third ship,Fantz telephoned Hinz to inquire if he had anything new to report,and upon his answer in the negative, observed that Hinz ought torealize that without using the Longshoremen, the third ship wouldnot be unloaded.General Ore began unloading the third ship onAugust 5 with its own employees. On August 12, and before GeneralOre had completed the unloading of the third ship, the Longshoremenbegan the picketing of the Company's installation.The picketingcontinued until March 17, 1959, when the Longshoremen was re-strained from further picketing by an order of the United StatesDistrict Court. In the light of these events, it is clear that the picket-ing, which was commenced by the Longshoremen a few days afterGeneral Ore began to unload the ship with its own employees, whowere non-members of the Longshoremen, was precipitated by GeneralOre's refusal to enter into a contractual arrangement whereby the un-loading of the third ship would be assigned to employees who aremembers of, or represented by, the Longshoremen.While the Long-shoremen's representatives did not reveal at the conferences withGeneral Ore the precise nature of the contract that they were demand-ing, it would be, in the light of the previous dealings, only reasonableto infer that the Longshoremen was seeking the same contractualarrangement as that under which the two test ships had been unloaded,namely, that the unloading be done through a stevedoring company.which was a member of Pacific Maritime Association.By virtue ofsuch arrangement, General Ore would be obligated to hire longshore- INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION639men through the hiring hall maintained jointly by the Longshoremenand the Association.On the other hand, if the Longshoremen, as analternative arrangement, sought to compel General Ore either to enterinto adirect agreement with the Longshoremen for the use of thelongshore labor hired through the said hiring hall, or to join PacificMaritime Association and therebyassume anobligation to use onlylongshoremenwho were hired through the hiring hall, the ultimateresult would be the same.Under either contractual arrangement,the work of unloading the third and other nontest ships would beassignedto longshoremen who were hired through the hiring halland who were either members of, or represented by, the Longshoremen.The Longshoremen contends that at no time had it asked GeneralOre for the assignment of the unloading work to members of its unionor, for that matter, for any assignment of that work to anyone. It saysthat it merely sought to compel General Ore to meet and negotiatewith them concerning the manning and wage scale for longshore laborto beusedin unloading the ship, and that the dispute, therefore, doesnot fallwithin the proscription of Section 8(b) (4) (D) of the Act.We find no merit in this contention.Where, as in the instant case,the underlying basic dispute between the parties is over the assign-mentof work to employees in a particular labor organization or ina particular trade,craft,orclassrather than to the employer's ownemployees, the fact that the demand for the assignment of such workismadeunder the guise of a contractual demand confers no immunityfor a violation of Section 8(b) (4) (D).13To hold otherwise wouldpermit a labor organization to subvert the clear intent of the statuteproscribing jurisdictional strikes and picketing by the simple ex-pedient ofrecastinga demand for assignment of work into a demandfor a contract or contractual provision conferring jurisdiction oversuch work upon the union.In these circumstances, and upon the entire record, we find that thedispute in question is properly before us for determination underSection 10(k) of the Act.14The Merits of the DisputeIt is clear from the record that neither the Longshoremen nor anyof its constituentlocalshad any rights in any outstanding Boardv Local Union No.3,Wood,Wire & Metal Lathers International Union, AFL(Anning-Johnson Company),113 NLRB 1237;117 NLRB 352;International Union ofOperatingEngineers,Local 825 (Building Contractors Association, of New Jersey),118 NLRB 978;Local 27, International Typographical Union(Reiter-StarkePrintingCo.),121 NLRT; 1013.14 As we have found that the object of the picketing was to force General Ore to enterin a contractual arrangement with the Longshoremen whereby the work would be assignedto longshoremen who are members of, or representedby, theLongshoremen,conduct ex-pressly proscribed by Section 8(b) (4) (D) of the Act, we do not reach the other contentionof the Longshoremen that because they were allegedly engaged in peaceful picketing forrecognition,the conduct was privileged. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertification or order affecting the disputed work.These facts, includ-ing the fact that at the time of the picketing the disputed work hadbeen assigned to and was being performed by General Ore's own em-ployees, are determinative of the present dispute.15The Board hasspecifically held that Sections 8(b) (4) (D) and 10(k) do not deprivean employer of the right to assign work to his own employees; norwere these sections intended to interfere with an employer's freedomto hire, subject only to the requirement against discrimination as con-tained in Section 8(a) (3).Moreover, contrary to the Longshoremen'scontention, we find that the evidence relating to General Ore's failureto meet and negotiate with them concerning a manning scale and wagescale for the unloading of the third ship is immaterial, where, as here,the Longshoremen has no bargaining or representativestatus.16Accordingly, we find that Local 8 and Local 92 and the Interna-tional Longshoremen's and Warehousemen's Union are not lawfullyentitled to force or require the Company to enter into a contract forunloading, or otherwise to force or require the Company to assign thework in dispute to longshoremen who are members of or representedby those organizations, or by any one of them, or to employees in aparticular trade, craft, or class rather than to General. Ore's ownemployees.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and the entire record inthis case, the Board makes the following determination of disputepursuant to Section 10(k) of the Act:1.International Longshoremen's and Warehousemen's Union, Local8; International Longshoremen's and Warehousemen's Union, Local.92; and International Longshoremen's and Warehousemen's Union,and their agents, are not and have not been lawfully entitled to forceor to require General Ore, Inc., or any employer in the Portland area,to enter into a contract for the assignment of the work in dispute, orotherwise to force or require General Ore, Inc., or any other employerin the Portland area to assign the work in dispute to longshoremenwho are members of, or represented by, the above-mentioned labororganizations, or to employees in a particular trade, craft, or classrather than to its own employees.2.Within 10 days from the date of this Decision and Determinationof Dispute said Local Unions 8 and 92 and International Longshore-men's and Warehousemen's Union shall notify the Regional Director15United Brotherhood of Carpenters and Joinersof America(Stroh Brewery Company),88 NLRB 844;International Longshoremen's and Warehousemen'sUnion, Local No. 16(Juneau Spruce Corporation),82 NLRB 650, 660.18Local Union No.9,Wood,Wire&Metal Lathers InternationalUnion,AFL (Anning-Johnson Company),113 NLRB 1237;Local 16,International Longshoremen's and Ware-housemen'sUnion (Denali-McCray Construction Company),118 NLRB 109. ADHESIVE PRODUCTS CORPORATION641for the Nineteenth Region in writing whether or not they accept theBoard's determination of this dispute and whether or not they willrefrain from forcing or requiring General Ore, Inc., by means pro-scribed by Section 8(b) (4) (D) of the Act, to assign the work in dis-pute to longshoremen who are members of, or represented by, theabove mentioned labor organizations, or either of them, rather thanto employees of General Ore, Inc.Adhesive Products CorporationandDistrict 65, Retail,Whole-sale& Department Store Union,AFL-CIO'andAdco Em-ployees Association 2 and Steel,Metals,Alloys and Hardware,Fabricators andWarehousemen,Local 810, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,'Parties to the Contract.Case No. 2-CA-4188.August 20, 1959SUPPLEMENTAL DECISION AND ORDEROn February 4, 1957, the Board issued its Decision and Order inthis case,4 finding that the Respondent had violated Section 8(a) (5)and (1) of the National Labor Relations Act by refusing to bargainwith District 65; had violated Section 8(a) (1) and (2) by interfer-ing with the formation of Adco and contributing financial and othersupport to it; had violated Sections 8(a) (1), (2), and (3) by its con-duct toward Teamsters Local 810; and had violated Section 8(a) (1)by stating, in the presence of its employees, that it would not bargainwith District 65, their majority representative, and by promising itsemployees benefits if they would bargain through Adco.The Boardaccordingly ordered the Respondent to cease and desist from the un-fair labor practices found, and to take certain affirmative action, in-cluding the refunding of dues checked off for Adco and TeamstersLocal 810.On July 3,1958, the United States Court of Appeals for the SecondCircuit entered its decision 5 denying the Board's petition for enforce-ment pending further consideration of the case by the Board, asdirected.In its opinion, the court held that there was "substantial evidenceon the record considered as a whole' to support the charges and theHerein referred to as District 65.aHerein referred to as Adco.aHerein referred to as Teamsters Local 810.The Board having been notified by AFL-CIO that itdeems the Teamsters'certificate of affiliation revoked by convention action,the identification of this Union is hereby amended.d 117 NLRB 265.5 258 F. 2d 403.124 NLRB No. 81.52554&-60-vol. 124---42